Luke, J.
Wliere, on the triál of one charged with having slaughtered an animal to be used for food for human consumption, which animal showed symptoms of being affected with cancer and other diseases, known to the defendant, the sole defense relied upon by him was that if the animal was diseased as alleged, he did not know it, it was reversible error for the court to fail to submit to the jury this contention. One of the essentials of the crime is knowledge in the person slaughtering the diseased animal for human consumption. Error being' properly assigned upon the failure so to charge, the court erred in overruling and *120denying the defendant’s motion for a new trial complaining of his conviction. See Parker v. State, 24 Ga. App. 267 (100 S. E. 452).
Decided November 9, 1926.
E. L. Stephens, for plaintiff in error.
J. A. Merritt, solicitor, contra.

Judgment reversed.


Broyles, C. J., concurs. Bloodworth, J., absent on account of illness.